Citation Nr: 1827929	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-35 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a July 1992 rating decision which granted service connection for pelvic inflammatory disease (PID), with exploratory laparotomy and adhesiolysis with incidental appendectomy, and assigned a noncompensable (0 percent) disability rating, effective December 28, 1991.  

ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1991, including service in Southwest Asia.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in relevant part, determined that the evaluation assigned for the PID in the July 1992 rating decision was not clearly and unmistakably erroneous.  In the rating decision, the RO additionally assigned a 30 percent disability rating for the service-connected PID, effective January 26, 2012. 

Following issuance of the September 2012 rating decision, the Veteran also filed a notice of disagreement (NOD) with respect to issues of entitlement to service connection for vulvovaginitis and ovarian disease with adhesion, and entitlement to special monthly compensation (SMC) for loss of use of creative organ, due to disease of the bilateral ovaries.  Notably, in an August 2014 rating decision, the RO granted service connection for ovarian disease with adhesion and vulvovaginitis, merged the disabilities with the service-connected PID, and continued the assignment of a 30 percent disability rating.  The RO additionally granted SMC for loss of use of a creative organ, effective December 28, 1991.  Thus, the benefits sought on appeal with respect to those claims were granted in full. 

In March 2013, the Veteran testified at a hearing before an RO Decision Review Officer (DRO) with respect to the issues of entitlement to service connection for vulvovaginitis and ovarian disease with adhesion, and entitlement to SMC, before the claims were granted.  Testimony was also offered with respect to the appeal as to the CUE claim at that hearing.  A transcript of the hearing is of record.

The Veteran was previously represented in her appeal by the Veterans Service Organization, Disabled American Veterans (DAV).  In a letter received in March 2013, however, she requested to revoke DAV as her representative.  She has not since appointed new representation; therefore the Board recognizes that the Veteran is currently proceeding pro se.

In January 2015, the Veteran indicated that she wished to cancel her request to be scheduled for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).
FINDING OF FACT

The July 1992 rating decision, which granted service connection for PID, with exploratory laparotomy and adhesiolysis with incidental appendectomy, and assigned a noncompensable disability rating, effective December 28, 1991, considered the correct evidence and law as it then existed, and did not involve an error that would undebatably have led to a different result if such error were corrected.


CONCLUSION OF LAW

The RO's July 1991 rating decision, which granted service connection for PID, with exploratory laparotomy and adhesiolysis with incidental appendectomy, and assigned a noncompensable disability rating, effective December 28, 1991, was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The duties to notify and assist are not applicable to a CUE claim as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act (VCAA) does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that duties to notify and assist do not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

II.  CUE

In the July 1992 rating decision, the RO granted service connection for PID with exploratory laparotomy and adhesiolysis with incidental appendectomy, and assigned a noncompensable disability rating, effect December 28, 1991.  The Veteran has specifically contended that the rating decision was erroneous because a 30 percent disability rating should have been assigned where she experienced chronic pelvic pain, infertility, had ovarian disease with adhesions and fallopian tube disease, and had heavy and irregular bleeding during menstruation.  

Previous determinations that are final and binding, including decisions of service connection and other matters will be accepted as correct in the absence of CUE.  See 38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo, 6 Vet. App. at 43-44.  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  

The United States Court of Appeals for Veterans Claims has provided a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Prior to the award of entitlement to service connection for vulvovaginitis and ovarian disease with adhesion, and entitlement to SMC for loss of use of creative organ in the August 2014 rating decision, the Veteran had argued that the July 1992 rating decision was clearly erroneous for failing to address these issues.  She contended at a March 2013 DRO hearing that, although her disability rating for PID was later increased to 30 percent, the disability had not changed since 1992.  She additionally indicated in an October 2014 statement submitted with her VA Form 9 that she experienced chronic pelvic pain and infertility; that she had ovarian disease with adhesions and fallopian tube disease, and that she had heavy and irregular bleeding during menstruation at the time of the July 1992 rating decision.  

In the July 1992 rating decision, the RO assigned the Veteran a noncompensable disability rating under the rating criteria for scars found at 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (1978).  These criteria provided that scars not of the head face or neck, not the result of burns; or that were superficial and poorly nourished with repeated ulceration, and that were not superficial, tender, and painful, were to be rated based on the limitation of function of the affected part.  Id.

Also relevant to the Veteran's claim, the rating criteria found at 38 C.F.R. § 4.116a provided for ratings for displacement of the uterus.  38 C.F.R. § 4.66a, DC 7622 (1976).  Under these criteria, a 30 percent rating was warranted for severe, marked displacement and frequent or continuous menstrual disturbances.  A 10 percent rating was warranted for moderate displacement, with adhesions and irregular menstruation.  A noncompensable rating was warrant for mild displacement, with slight symptoms.  Id.  

Review of the record reveals that prior to the issuance of the July 1992 rating decision, the Veteran had undergone multiple surgical procedures to treat her gynecological and pelvic conditions.  In November 1987, the Veteran underwent an endometrial biopsy and diagnostic laparoscopy with dye study.  The operation report indicated that her preoperative diagnosis was PID with pelvic adhesions.  The report noted that she had recurrent PID for three years.  The surgeon observed that both uterine tubes and the right ovary were apparently normal, but that there were fine adhesions between the fimbrial ends of the left uterine tube and the ovary.  The ovary was also stuck to the posterior aspect of the left broad ligament with dense adhesions.  During surgery, the adhesions between the left uterine tube and the ovary were divided.  

In February 1990, the Veteran underwent a laparoscopy with lysis of adhesions, in order to treat pelvic adhesive disease.  The report noted that the right ovary was of normal size, although parovarian adhesions to the pelvic sidewall were present.  The adhesions were lysed.  There were also adhesions from the cecum to the pelvic sidewall which were also lysed.  The left fallopian tube and ovary were adhered densely; however the ovary was visualized and of normal size.  The fimbriae on the left could not be well visualized secondary to adhesions.  No evidence of endometriosis or adhesions was found in the cul-de-sac.  

The Veteran underwent an additional exploratory laparotomy with adhesisiolysis and incidental appendectomy to treat chronic pelvic pain with adhesions and PID in April 1990.  Findings during the surgery included bowel adhesions and left tubo-ovarian adhesions which were all carefully lysed, according to the report.  The left fallopian tube had a mild hydrosalpinx.  The left ovary was normal; and the uterus was normal size with evidence of adhesions to the posterior aspect of the bowel which were also lysed.  The right fallopian tube was normal in length and caliber and had normal fimbria.  Thin tubo-ovarian adhesions were also lysed.  The right fallopian tube was normal and the right ovary was normal.  The discharge report following the Veteran's hospitalization noted that she was discharged to duty in good condition on May 23, 1990, with instructions to return to the gynecological clinic as needed.

Following this last surgery, a June 1990 report from the gynecological clinic indicated that examination of the Veteran was within normal limits.

During a regular gynecological clinic consultation in July 1991, the Veteran complained of emotional instability and anxiety with ovulation, which was apparently slowly worsening every year.  She additionally reported having recurrent post-menstrual problems; however, the report is not fully legible with respect to the specific problem presented.  A pap smear was performed during the evaluation.   

In her November 1991 report of medical history obtained with her separation examination, the Veteran reported having been treated for a female disorder and having a change in her menstrual pattern.  The separation examination report indicated that all findings were normal, including after gynecological examination.  

The Veteran was afforded a VA examination in conjunction with her service connection claim in May 1992.  The examiner noted that the Veteran commenced menarche at age 13, with irregular and painful periods until she was put on birth control pills for a period of 90 days.  Following this, her periods became normal.  She reported that her periods occurred on a regular cycle and were not painful.  The examiner noted that following exploratory surgery, which included her appendectomy, she made an uneventful recovery.  Upon pelvic examination, her uterus was about one-and-a-half times the normal size and was noted to be retroverted.  Both ovaries were attached behind the uterus and were normal size and nontender.  No prolapse was present, and there was no other displacement.  No atrophy was noted.  Retrorectal vaginal examination showed an intact perineum in good condition, and no presence of malignant process.  The examiner's diagnosis was history of suggestive chronic PID, in remission at the present time.  

Based on this evidence, the Board cannot find that the July 1992 rating decision contained CUE.  The rating decision considered the evidence of record, and all evidence of record indicated that since her separation from service, the Veteran had not had symptomatic manifestations of her PID.  Although adhesions were present during service, the last surgical procedure conducted in April 1990 appears to have indicated that all adhesions found during the surgery were carefully lysed.  The report appears to indicate that the adhesions between the left ovary and left fallopian tube, which were not noted to have been present in prior operative reports, were lysed during the April 1990 surgery.  The only additional defect noted in the report appeared to be the left fallopian hydrosalpinx.  Moreover, the May 1992 VA examination included findings after pelvic examination of the Veteran and indicated that her PID was in remission.  

Accordingly, the evidence shows that in the July 1992 rating decision, the RO considered all appropriate evidence of record and correctly considered the law as existed at the time of the decision.  The RO determined that the Veteran did not have moderate uterus displacement with adhesions and irregular menstruation such as to warrant at least a 10 percent disability rating, and she did not have marked displacement of the uterus and frequent or continuous menstrual disturbances present during the appeal period such as to warrant a 30 percent rating under the criteria described at DC 7622.  Consequently, the RO assigned a noncompensable rating under the criteria for rating other scars based on limitation of function of the affected part; in light of no apparent limitation of function.

The Board notes that, following the July 1992 rating decision, the Veteran submitted an NOD expressing disagreement with assigned rating and argued that she was simply having a good day at the time of the May 1992 VA examination.  She indicated that she had mid-cycle abdominal cramps every month, and that she had spotting of blood and adnexal tenderness.  She maintained that her menstrual cycle was unpredictable and appeared to be aggravated by any exercise or prolonged walking.  She reported that she would have lumps appears on both of her legs about two weeks prior to menstruation and that she had been tested for infertility without any conclusion.  She finally noted that she also suffered from feeling depressed and confused.  Even after the Veteran's assertions and considering the evidence of record, the RO issued a December 1992 rating decision indicating that the evidence did not show masses, vaginal discharge, or other symptoms that would justify a compensable evaluation. 

Based on the foregoing, the Board concludes that the July 1992 rating decision did not contain CUE.  From review of the record, it appears that the RO properly considered the extant evidence of record, and properly concluded that a noncompensable disability rating was warranted for the Veteran's PID based on the laws and regulations in effect at the time of the decision.  There is no indication that the RO did not have the correct facts as known at the time or that is incorrectly applied extant statutory or regulatory provisions and no unmistakable error was found to which reasonable minds could not differ.





ORDER

The motion to revise or reverse the RO's July 1992 rating decision that granted service connection for PID, with exploratory laparotomy and adhesiolysis with incidental appendectomy, and assigned a noncompensable disability rating for service-connected PID, on the basis of CUE, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


